DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 12/5/2022. Claims 21-27 has been examined and are pending.


Response to Amendment
The amendment filed on 12/5/2022 cancelled claim 1-7.  Claim 8-20 were previously cancelled. New claims 21-27 are added. No claim has been amended.  Therefore, claims 21-27 are pending and addressed below.                

Applicant’s cancelled claim 1-7 filed on 12/5/2022 are sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  However, new claims 21-27 raise a new ground of Alice 101 rejection.   Therefore, Examiner maintains Alice 101 rejections on claims 21-27 under 35U.S.C.101.  

Applicant’s canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope field on 12/5/2022, are sufficient to resolve the provisional double patenting issues, set forth in the previous office action.  Therefore, Examiner removes double patenting.  However, the new claims 21-27 raises another round of double patenting rejection.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added).  Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

Claim 21-27 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 21-27 of copending Application No. 16/576584 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Arguments directed to the arguments to the cancelled claims have been considered but not persuasive. 

Arguments directed to the new claims have been considered and addressed as necessitated by amendments in the rejections below.  It is noted that Datta reference and NPL reference are now introduced and cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to the Datta and NPL teachings to support the rejection moots Applicant's argument with respect to the claims. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-27 are rejected under 35 U.S.C.101, 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 

Under Step 1, of the analysis under the Mayo framework, determine whether the claim(s) is/ are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  In this case, claims 21-27 is /are drawn to methods (i.e. a process).  As such, claims 21-27 is/are drawn to one of the statutory categories of invention. 

The claimed invention (21-27) is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

STEP 2A Prong 1:  
Independent claim 21 is directed to abstract ideas including “Certain Methods of Organizing Human Activity”, and/or “Mental process”.
Claim 21 fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activities, business relations), for example, claim 21 recites the abstract idea of: collecting, generating and adjusting survey response.
The limitations that set forth this abstract idea are: 
receiving, from a survey source…., electronic survey data corresponding to a survey including survey responses from a plurality of survey respondents; 
retrieving, for each of the plurality of survey respondents…., respondent data from an electronic data source….; 
performing a respondent assessment, using a deep learning neural network……, of the survey respondent based on the respondent data; 
adjusting, using a classification generated by the deep learning neural network for each of the plurality of survey respondents….., the survey responses to generate adjusted survey responses; and 
generating,…., revised electronic survey data corresponding to a revised survey including the adjusted survey responses, wherein the survey source is an electronic device.

Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities or behaviors, business relations.


Step 2A, Prong 2:  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. The claim includes additional elements “a computer hardware system”, software component/programming instructions, including “a respondent assessor”, “a response adjuster assessor”, “a source assessor”, and “a revised result generator”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine, and/or no meaningful steps.   

Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (“a computer hardware system”), software component/programming instructions, including (“a respondent assessor”, “a response adjuster assessor”, “a source assessor”, and “a revised result generator) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception (See MPEP 2106.05(f)),  and thus is organized information through human activity  and /or  merely mental tasks, and is part of,  and /or does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. As discussed above with respect to integration of the abstract idea into a practical application. The steps are mainly receiving data, generating data, and adjusting data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  

Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.


The dependent claims 22-27 do not add significantly more than the abstract idea described above. 

The dependent claims 22-27 recites the limitations of (using the deep learning model/machine learning model to classify data) are specified at a high level of generality, and is simply organized information, as part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.
Further, the limitations of (using the deep learning model/machine learning model to classify data) are considered as only use “apply it , field of use , and/or data gathering”.  see MPEP 2106.05(g), since machine learning model is existing. 
Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result” to the judicial exception since they are merely facilitating performing classifying/grouping data. 

However, if incorporating the limitations of machine learning technique/deep learning neural network by reciting “what kind of data/input put into the machine learning model”, “how to train the machine learning model”,  ”what ‘s the expected output” and “what is the actual result/achievement” into independent claim would help resolve the Alice 101 issues. 

Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Thus, the dependent claims 21-27 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea mentioned above. Such a limitation has been held insufficient to save a claim in this context. See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 

Dependent claims 22-27 merely add further details of the abstract steps/elements recited in claim 21 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 22-27 are also non-statutory subject matter. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 21-23, 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Datta (US 2020/0202369).

As per claim 21, Datta discloses a computer-implemented method performed by a hardware system [0136] including a respondent assessor/results generator (Examiner Note: in light of Fig, 4, specification [0061], the different types of accessors are programming instructions, Datta teaches computer - executable instructions in ([0050, 0051, 0136, 0138]), a response adjuster assessor ([0050, 0051, 0136, 0138]), a source assessor ([0050, 0051, 0136, 0138]), and a revised results generator ([0050, 0051, 0136, 0138]), comprising:

As per claim 21, Datta discloses a computer program product, comprising:
a computer readable hardware storage device ([0138]) having program instructions embodied therewith, 
the program instructions, which when executed by a computer hardware system, cause the computer hardware system [0136] to perform:
receiving, from a survey source and by the source assessor ([0050, 0051, 0136, 0138]), electronic survey data corresponding to a survey including survey responses from a plurality of survey respondents ([0023, For instance, in some embodiments, the emotion based digital survey system (or simply “digital survey system”) receives images and identifies respondents based on the received images. In some instances, the digital survey system receives images of potential respondents from various capture devices (e.g., retail store cameras or a company security camera), 0028, In addition to generating a customized digital survey for a respondent identified in an image, the digital survey system can utilize images captured from a capture device to automatically generate responses to survey questions based on the emotion attributes identified in an image, 0006, The disclosed systems and methods then provide the customized content within a digital survey to a client device associated with the respondent]); 
retrieving, for each of the plurality of survey respondents and by the source assessor ([0050, 0051, 0136, 0138]), respondent data from an electronic data source separate from the computer hardware system ([0023, In some instances, the digital survey system receives images of potential respondents from various capture devices (e.g., retail store cameras or a company security camera). Then, for example, the digital survey system identifies a respondent depicted within an image by analyzing the image in collaboration with other image databases (e.g., a retailer's membership ID card database or a company's employee directory database), 0028, For example, in some embodiments, the digital survey system can analyze one or more multiple images from a location to determine an emotion attribute for each image.  Further, the digital survey system can utilize the determined emotion attributes for each image to identify survey responses for the location (e.g., customer satisfaction in a café));
performing a respondent assessment, using a deep learning neural network within the respondent assessor ([0050, 0051, 0136, 0138]), of the survey respondent based on respondent data ([0064, In one or more embodiments, the machine learning model can comprise of a convolutional neural network (CNN), a recurrent neural network (RNN), or any other deep learning models. Furthermore, in some embodiments, the digital survey system 104 can utilize supervised learning (i.e., regression and classification), clustering…, 0067, As further illustrated in FIG. 2, the digital survey system 104 analyzes the sent image from act 206 from the capture system 114 to determine an emotion attribute in act 210 associated with the facial features of the respondent in the sent image 206. The digital survey system 104 can analyze the sent image 206 (or any image that is available in the server device (s) 102) by using various facial recognition algorithms, third party software, and / or machine learning models to determine an emotion attribute in act 210. More over, after determining the emotion attribute in act 210 from the sent image from act 206, the digital survey system 104 can provide the emotion attribute to a database corresponding with the determined respondent identifier (i.e., from act 208) from the sent image from act 206]); 
adjusting, using a classification generated by the deep learning neural network for  each of survey respondent and by the response adjuster ([0050, 0051, 0136, 0138]), the survey response to generate adjusted survey responses (Examiner Note: Datta teaches adjust the score for facial features of the respondent in the survey system ([0071, Building on the unique scores described above, the digital survey system 104 can adjust a unique score for facial features under FACS that correspond to anger, contempt, fear, disgust, happiness, neutral, sadness, or surprise based on other known respondent information available to the digital survey system 104. For example, in some embodiments, the digital survey system 104 can adjust the unique score based on information such as respondent gender, age, biometric information, and geographic location, (read on “adjusting the survey responses“]).  Datta further teaches using machine learning model to adjust the survey response [0072, Similarly, the digital survey system 104 can utilize the machine learning models from act 208 (i.e., CNN, RNN, classification learning, and other machine learning models), 0064, In one or more embodiments, the machine learning model can comprise of a convolutional neural network (CNN), a recurrent neural network (RNN), or any other deep learning models. Furthermore, in some embodiments, the digital survey system 104 can utilize supervised learning (i.e., regression and classification) …..0071, Building on the unique scores described above , the digital survey system 104 can adjust a unique score for facial features under FACS that correspond to anger, contempt, fear, disgust, happiness, neutral, sadness, or surprise based on other known respondent information available to the digital survey system 104. For example, in some embodiments, the digital survey system 104 can adjust the unique score based on information such as respondent gender, age, biometric information, and geographic location, (thus read on the claimed feature); and 
generating revised electronic survey data corresponding to a revised survey including the adjusted survey responses, where the survey source is an electronic device  ([0071, Based on the adjusted score, the digital survey system 104 can determine that the one or more scores support a determination that the survey respondent 120a in the sent image from act 206 expresses anger, contempt, fear, disgust, happiness, neutral, sadness, or surprise, or changes the determination to a different emotion category, 0109, For example, in some embodiments, the digital survey system 104 can generate a modified survey question or select a different survey question because of the presence of more than one possible respondent identifier 504. For example, if there are several possible respondents, the digital survey question can select fewer questions, or alternatively, select additional questions. Also, based on selecting several possible respondents, the digital survey system may discount or ignore information about the emotion attribute since it is possible that while the respondent depicted in the image may have a particular emotion attribute, one or more of the possible respondents do not relate with that emotion attribute. Thus, for example, for a respondent ID associated with lower confidence levels, the digital survey system 104 can generate a more generic survey that discounts or does not consider the emotion attribute corresponding to the image 502, 0006, question) of a digital survey based on the emotion attribute. The disclosed systems and methods then provide the customized content within a digital survey to a client device associated with the respondent, 0023, In some instances, the digital survey system receives images of potential respondents from various capture devices (e.g., retail store cameras or a company security camera)]).


As per claim 22, Datta further disclose, wherein the deep learning neural network is a classification model constructed using machine learning ([0072, Similarly, the digital survey system 104 can utilize the machine learning models from act 208 (i.e., CNN, RNN, classification learning, and other machine learning models), 0064, In one or more embodiments, the machine learning model can comprise of a convolutional neural network (CNN), a recurrent neural network (RNN), or any other deep learning models. Furthermore, in some embodiments, the digital survey system 104 can utilize supervised learning (i.e., regression and classification) …..]).


As per claim 23, Datta further disclose, wherein the classification model is configured to classify each of the plurality of survey respondents based on one or more respondent-specific factors ([0062, In some embodiments, the digital survey system 104 can utilize machine learning models to determine an identity of respondent(s) 208 associated with a sent image from act 206. As used in this disclosure, the term “machine learning model” refers to an algorithm that can learn from labeled training data and make predictions from unlabeled input data. In particular a machine learning model can
include a neural network that can be, or is trained, to accurately analyze images. Specifically, a machine learning model can include a neural network that can be, or is trained, to analyze images to accurately determine either an identity of a person (i.e. , a respondent identifier) and / or emotion attributes of a person, 0072, In one or more embodiments , the digital survey system 104 can train a neural network to predict emotion attributes from training images of persons exhibiting an emotion ( i.e. , classify the training image by one or more emotion attributes ) and compare the predictions to a ground truth determination of the emotion attribute from the same training images]).


As per claim 27, Datta further disclose, wherein the adjusting includes weighting a particular survey response for a particular survey respondent based upon an analysis of the particular survey respondent using tone analyzer ([0039, For instance, the emotion attribute scale can be represented as a numerical weight that scores the prominence of an emotion attribute. More specifically, for example, the emotion attribute scale
can score an emotion attribute associated with a respondent (i.e. , happiness ) from 1-10 , whereas happiness with a weight of 1 signifies a minimal amount of happiness and a weight of 10 signifies an extreme amount of happiness,  0068, In one or more embodiments , the digital survey system 104 utilizes facial recognition algorithms ( i.e. , the facial recognition algorithms described in act 208 above) to assign unique scores to the sent image from act 206 based on certain facial features ( e.g. , different weights for eye position , lip movement , brow position , etc.) . To illustrate, in some embodiments, the digital survey system 104 assigns unique scores to facial features detected by
a facial recognition algorithm, such as a unique score for facial features categorized according to the Facial Action Coding System ( “ FACS ” ) . In such embodiments, the unique scores correspond to the following emotion categories:
anger, contempt, fear, disgust, happiness, neutral, sadness, or surprise), 0069, Moreover, in some embodiments, the unique scores can be weighted. Based on the average, sum, or product of the weighted scores, the digital survey system 104 deter
mines that the survey respondent 120a in the sent image from act 206 expresses a positive emotion, a neutral emotion, or a negative emotion in act 210 (or any type of
emotion attribute). Alternatively, in some embodiments, the digital survey system 104 determines that the survey respondent 120a in the sent image from act 206 expresses a strong emotion, a moderate emotion, or a weak emotion based on the average, sum, or product of the weighted scores]).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Datta (US 2020/0202369), in view of NPL “T. Dholpuria, Y. K. Rana and C. Agrawal, "A Sentiment analysis approach through deep learning for a movie review," 2018 8th International Conference on Communication Systems and Network Technologies (CSNT), 2018, pp. 173-181, doi: 10.1109/CSNT.2018.8820260”.

As per claim 24, Datta further disclose, however, Datta does not explicitly disclose, wherein the deep learning neural network is configured to receive, as input, a feature vector corresponding to a specific survey respondent of the plurality of survey respondents, and each element of the feature vector corresponds to an attribute of the specific survey respondent.

The NPL teaches (p. 175, Section III, Meanwhile, we had proposed deep learning algorithms for our main approach. Now the task of processing unstructured data which includes removal of vague texts, removal of blank spaces which are of no use in sentences. This process data is further converted into numerical vectors. Each vector is the representation of a feature of movie reviews. We are using Count Vectorizer that
is based on a number of features occurred in a review and sparse matrix is created.
Fig 7, p.179, Step 5. Vectorization is used to divide the computation in several order of magnitude and the difference in loop increases with data size. Since we are dealing with a large amount of data, rewriting the algorithms with matrix operations may lead to essential performance gains. The Count Vectorizer provides the token count matrix of review. Tokenizing is done on the review according to the occurrence of the token. The sparse matrix is made on the basis of tokens formed. Let's see how the Count Vectorizer works. As a sample we can take the following sentences:
i. Movie is good
ii. Movie is bad
iii. Movie is amazing
iv. Movie is ok
Here the matrix is generated of 4
Here the matrix is generated of 4 * 6 . looking over the sentences above there are four documents and six distinct features namely F1, F2, F3, F4, F5, and F6 respectively. Below Table 1 provides the information in the form of binary representation of occurring words in sentences bunch. 
TABLE 1 GENERATION OF MATRIX UNDER COUNTVECTORIZER.. Sentences F1 F2 F3 F4 F5 F6 i. 1 11000 ii. 1 10 100 iii. 1 10 0 10 iv. 1 10 0 0 1 

Step 6. Once the numeric vectors are generated the different classification algorithms are used. Basically, we are using the machine learning and deep learning classifiers for analysis).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Datta’s method by including sentiment analysis through deep learning, as disclosed by the NPL.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effectively generating a digital survey for respondents.


As per claim 25, Datta further disclose, however, Datta does not explicitly disclose, wherein at least one element of the feature vector is based upon an electronic message posted by the specific survey respondent.
The NPL teaches (p.173, The purpose of machine learning is to experiment with different machine learning models for the task of sentiment analysis corpus. The sentiments analysis is the set of comments extracted from any source say twitter, YouTube, website or any blogs, p.180, s. The work we had proposed through deep learning model concluded that in terms of accuracy it giving reliable performance with the large dataset. Since every day new data in the form of tweets, comments are being posted so it's very important to analysis the classifier on a large dataset. So with this mindset, we approached CNN classifier to get the better one. Our results become to well help evidence providing constituent to statement level deep learning concepts).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Datta’s method by including sentiment analysis through deep learning, as disclosed by the NPL.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effectively generating a digital survey for respondents.


As per claim 26, Datta further disclose, however, Datta does not explicitly disclose, wherein an output of the deep learning neural network is a vector having elements indicating a probability that a specific survey respondent of the plurality of survey respondents belong to a specific classification.
The NPL teaches (p. 175, On labeled dataset supervised machine learning algorithms
are used. Each review is labeled as a substitute positive or negative. This design comprises of machine learning and deep learning algorithms are as follows:
A. Naive Bayes (NB) Classifier: It belongs to the family of probabilistic classifiers based on Bayes theorem assuming the features of strong independence [16]. This classifier is completely scalable and requires the only a small approach of learning by doing for the
projection of valuable dimensional feature. It is highly used for calculating the variance for independent features rather than the complete covariance matrix.
Bayes theorem is the posterior probability P(c|x) from P(c), P(x) and P(x|c). Mathematically it is given as:
P = PC W c)
v 1 ’ p (x )
Here P(c|x) is the posterior probability of predictor in given class (c, target), (x, attribute)P(c) is the class of prior probability. P (x|c) is the probability of predictor given class. P(x) is the prior probability of predictor. For further computation, the term P(c|x)
is decomposed with the assumption of fi’s that are conditionally independent of given x’s class), 

Additionally, the NPL further suggests (p.177, Here is the major part of the approach is described that is Convolutional Neural Network (CNN).
The CNN is based on the idea of convnet which means the layer in network.it comprises of multiple layer based on multilayer perceptron model.
• Input Layer: The input layer have the sentiments of movie review which are positive or negative according to reviewers who had seen the movie. We took this from the csv file database.
• Convolution layer: This layer is said to be the core block of CNN. It takes the bunch
of filters which is applied to the input parameters and create the activation features.
• MaxPooling Layer: The information is extracted in this layer and minimised for
further representataion. The max pooling layer is the hidden layer where we obtain
the desired features. 
• Fully Connected Layer: This layer identify the final output category. It computes the
transformation by picking up the
maximum value on the basis of probability
distribution value.
• Output Layer: This layer returns the classification result that is updated by backpropogation algorith. From the training data the actual classification
output is obtained from this layer. The output might be positive or negative is
decided by the activation function also called as transfer function connected
between the two layers. We used sigmoid function its value only lies between 0 to 1.
In order to predict the output sigmoid is the best option based on probabilitistic
Approach).              
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Datta’s method by including sentiment analysis through deep learning, as disclosed by the NPL.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effectively generating a digital survey for respondents.




The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Stivoric et al. (US 2014/0310105, determine individual mood based on the sensed data, providing an interactive space, determining at least one life type of at least one individual in the space, analyzing the at least one life type, and modifying at least one attribute of the space based on the analysis),
Berg et al (US 20100174586, measuring emotive response and selection preference in situations involving at least one visual stimulus and product usage or selection. In particular, where at least one visual stimulus is involved, the present invention disclose methods of using an emotive response and selection preference system comprising at least one eye-tracking or head-tracking apparatus, at least one physiological apparatus, and at least one visual stimulus, to obtain consumer feedback regarding their selection preference or determine their probable emotive state in response to the at least one visual stimulus)



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN M LI/Primary Examiner, Art Unit 3681